Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the “a basis weight measuring step including measuring a basis weight of a specific part of the inspection object being conveyed” which is unclear as the term “conveyed” lacks specific meaning as is generally refers to moving an object from one place to another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the   claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aiko (JP 2020053300: “Aiko” translation provided for citations) in view of Matsumoto (US 20120111103: “Matsumoto”).

Claim 1. Akio discloses a method of deriving a porosity [0098] of an inspection object (Fig. 1: 100 The all-solid-state battery 100) [0023].  Aiko further teaches the porosity deriving method [0098] comprising: a basis weight measuring step [0098:  the weight of the negative electrode was measured] including measuring a basis weight [0023:  a negative electrode 17 including a negative electrode active material layer 13 and a negative electrode current collector 15] of a specific part of the inspection object [Fig. 1: 100: negative electrode active layer 13]; a thickness measuring step including measuring a thickness of the specific part of the inspection object  [0098:  the thickness of the negative electrode was measured while the negative electrode was sandwiched between SUS plates and restrained under a restraining pressure of 2 N·m torque] the porosity deriving step including deriving a porosity of the inspection object from the basis weight, the thickness, and a true density [0098: the volume weight density of the negative electrode active material layer was divided 10-12-2022 24 by the true density, and the obtained value was subtracted from 100 to calculate the porosity. Porosity (%) = 100 - filling rate (%) = 100 - (volume weight density/true density of negative electrode active material layer) Equation (3)] of the inspection object (Fig. 1: 100 with porosity of a negative electrode active material layer 13).  
Aiko does not explicitly disclose:
An inspection object being conveyed.

Matsumoto teaches an inspection device (Figs. 1 & 2) with weight meter (Figs. 1 & 2: sensor 20 in unit 2) [0041:  the upper sensor 2 has a supersonic sensor 20 including a supersonic oscillator 21] and thickness meter (Figs 1 & 2:  sensor 2 & 3 thickness sensors with lasers 30 & 50).  Matsumoto further teaches an inspection object (Figs. 1 & 2: electrode 10) being conveyed [0032:  The electrode 10 is conveyed in the longitudinal direction (arrow direction in FIG. 1) by a conveyor (not shown) such as a set of rollers or the like] & [0070].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Matsumoto’s conveyor with an inspection device with Aiko’s method of determining the porosity of an inspection item because a conveyor increases the time efficiency of inspecting a volume of inspection objects by conveying the objects in regular and consistent intervals [Matsumoto 0070].

Claim 2. Dependent on the property deriving method according to claim 1.  Aiko further discloses the inspection object (Fig. 1: 100  The all-solid-state battery 100) [0023] is a base member filled with a filling material [0023:  positive active electrode layer 12 and negative active electrode layer] [0007:  This technique improves the charging and discharging efficiency by setting the filling rate of the negative electrode active material to 86.5% by volume or more], wherein the basis weight [0023:  a negative electrode 17 including a negative electrode active material layer 13 and a negative electrode current collector 15] measuring step includes measuring a basis weight of the base member (17) and a basis weight of the filling material (13) [0023:  a negative electrode 17 including a negative electrode active material layer 13 and a negative electrode current collector 15], and wherein the porosity deriving step [0098] incudes determining the porosity of the inspection object (Fig. 1: 100  The all-solid-state battery 100) [0098] from the basis weight of the base member, the basic weight of the filling material, the thickness of the inspection object (Fig. 1: 100  The all-solid-state battery 100) [0023], a true density of the base member, and a true density of the filling material [0098: the volume weight density of the negative electrode active material layer was divided 10-12-2022 24 by the true density, and the obtained value was subtracted from 100 to calculate the porosity. Porosity (%) = 100 - filling rate (%) = 100 - (volume weight density/true density of negative electrode active material layer) Equation (3)].
  
Claim 3. Dependent on the porosity deriving method according to claim 2.  Aiko further discloses the filling material is an electrolyte [0023:  positive active electrode layer 12 and negative active electrode layer] [0007:  This technique improves the charging and discharging efficiency by setting the filling rate of the negative electrode active material to 86.5% by volume or more].  

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20120111103: “Matsumoto”) in view of Aiko (JP 2020053300: “Aiko” translation provided for citations) in further view of Masru (JP 2015118806; “Masrau” translation provided for citations).

Claim 4. Matsumoto discloses a property deriving device (Figs. 1 & 2) comprising: a conveyer [0032:  The electrode 10 is conveyed in the longitudinal direction (arrow direction in FIG. 1) by a conveyor (not shown) such as a set of rollers or the like] & [0070] that conveys [0032] & [0070] an inspection object (10); a basis weight meter (Figs. 1 & 2: sensor 20 in unit 2) [0041:  the upper sensor 2 has a supersonic sensor 20 including a supersonic oscillator 21]   that measures a basis weight of a specific part (12) of the inspection [0043:  The supersonic sensor 20 transmits supersonic waves to any points of the electrode 10 with the supersonic oscillator 21, receives the supersonic waves that penetrate the electrode 10 with the supersonic receiver 22, and calculates a mass per unit area of the compounds 12 ] a thickness meter (Figs 1 & 2:  sensor 2 & 3 thickness sensors  with lasers 30 & 50)  that measures a thickness of the specific part of the inspection object [0053:  The lower sensor 3 is composed as the same as the upper sensor 2, and has the supersonic receiver 22 of the supersonic sensor 20, a laser displacement meter 50, and a holder 60 that holds the supersonic receiver 22 and the laser displacement meter 50]; and a deriver (Figs. 1 & 2:  5) [0068] for determining a property of the inspection object. Matsumoto does not explicitly disclose: 
a storage that stores a true density of the inspection object.
derives a porosity of the inspection object from the basis weight, the thickness, and the true density of the inspection object.


With regard to 1) Masaru teaches the manufacturing of a lithium battery [0004].  Masaru further teaches a storage that stores a true density of the inspection object [0098].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Masau’s storage of a determined true density of an inspection object as a storage element for Matsumoto’s inspection device to store determined true density values for use in improving the calculation of properties of the inspection object.

With regard to 2) Aiko derives a porosity of the inspection object from the basis weight, the thickness, and the true density [0098: the volume weight density of the negative electrode active material layer was divided 10-12-2022 24 by the true density, and the obtained value was subtracted from 100 to calculate the porosity. Porosity (%) = 100 - filling rate (%) = 100 - (volume weight density/true density of negative electrode active material layer) Equation (3)] of the inspection object (Fig. 1: 100 with porosity of a negative electrode active material layer 13).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Aika’s processing of weight, thickness, and density data to determine a porosity of an inspection object with Matsumoto’s inspection deriver because determining the porosity of an electrolyte cell improves the quality of the battery product by ensuring a designed porosity level to a desired conductivity performance [Aika 0098].

Claim 5. Dependent on the porosity deriving device [0098] according to claim 4. Matsumoto does not explicitly disclose:
a storage that stores a true density of the filling material and a true density of the base member.

the inspection object is a base member filled with a filling material, wherein the basis weight meter measures a basis weight of the base member and a basis weight of the filling material, wherein the storage stores a true density of the filling material and a true density of the base member, and wherein the deriver derives the porosity of the inspection object from the basis weight of the base member, the basis weight of the filling material, the thickness of the inspection object, the true density of the base member, and the true density of the filling material.


With regard to 1) Masaru teaches the manufacturing of a lithium battery [0004].  Masaru further teaches a storage that stores a true density of the filling material and a true density of the base member [0098 stores the true density of each of the manufactured lithium battery components].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Masau’s storage of a determined true density of an inspection object as a storage element for Matsumoto’s inspection device to store determined true density values for use in improving the calculation of the properties of the inspection object with accurate true density values of the material.



With regard to 2) Aiko teaches the inspection object (Fig. 1: 100  The all-solid-state battery 100) [0023]  is a base member filled with a filling material [0023:  positive active electrode layer 12 and negative active electrode layer] [0007:  This technique improves the charging and discharging efficiency by setting the filling rate of the negative electrode active material to 86.5% by volume or more], wherein the basis weight meter (Figs. 1 & 2: sensor 20 in unit 2) [0041:  the upper sensor 2 has a supersonic sensor 20 including a supersonic oscillator 21] measures a basis weight of the base member and a basis weight of the filling material [0023:  positive active electrode layer 12 and negative active electrode layer] [0007:  This technique improves the charging and discharging efficiency by setting the filling rate of the negative electrode active material to 86.5% by volume or more], and wherein the deriver derives the porosity of the inspection object from the basis weight of the base member, the basis weight of the filling material, the thickness of the inspection object, the true density of the base member, and the true density of the filling material [0098: the volume weight density of the negative electrode active material layer was divided 10-12-2022 24 by the true density, and the obtained value was subtracted from 100 to calculate the porosity. Porosity (%) = 100 - filling rate (%) = 100 - (volume weight density/true density of negative electrode active material layer) Equation (3)]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Aika’s processing of weight, thickness, and density data to determine a porosity of an inspection object with Matsumoto’s inspection deriver because determining the porosity of an electrolyte cell improves the quality of the battery product by ensuring a designed porosity level to a desired conductivity performance [Aika 0098].


Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20200096380  
Nebel; Tobias 
weight measuring composite sheet including a sheet material having a second materia
JP 2012212541
MIZUNO A
 electrolyte-electrode assembly which is excellent in durability, and excellent in the power generation characteristic during discharge by high current density 
JP 2013044536
TANAKA HARUMI 
 characteristic value correlated with porosity is obtained by using the multiple scattering of minute holes and the change of sonic velocity for each frequency, so that the porosity of a porous resin sheet is measured.
JP 2017068939
NISHIMURA ETSUKO 
the output characteristic of a lithium secondary battery.
WO 2021172143  
KITAZAWA 
inspecting a poor coating of an adhesive material on the surface of a battery member


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855